Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19 are pending. Claims 1-19 are considered in this Non-Final Office action.

Information Disclosure Statement
2. The information disclosure statements (IDS) submitted on 1/9/2020 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Continuation

This application is a continuation application of U.S. application no. 14/789,434 filed on 07/01/2015 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8 and 14 recite the limitation “… a user authorized factory device selected from the group consisting of…” There is insufficient antecedent basis for this limitation in the claim. Examiner suggests that the limitation be amended to “… a user authorized factory device selected froma group consisting of…”

Claims 2-7, 9-13 and 15-19 depend on Claims 1, 8 and 14. These dependent claims fail to cure the deficiencies noted above, and are therefore rendered similarly indefinite because of their dependency from an indefinite base claim.

Claims 7 and 9-13 recite the limitation "the computing system."  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests that “the computing system” be amended to “a computing system” or “the dedicated controller system.”

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10, 13-17 and 20 of U.S. Patent No. 10,565,536. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in U.S. Patent No. 10,565,536. The referenced patent and the instant application are claiming common subject matter, as follows:

Claims of instant App.
Claims of 10,565,536
1
1
2
4
3,16
5
4, 17
6
5, 18
7
6, 13, 19
8
7
9
8
10
9
13
10
14
11
15
12
16
14
17
15
20


The chart above maps claims containing similar subject matter as between the instant application and U.S. Patent No. 10,565,536.  It is clear that all the elements of claims 1-19 of the instant application are to be found in the claims noted above in U.S. Patent No. 10,565,536, and although the claims of the two applications are not identical, they are not patentably distinct from each other because the differences between the above-noted claims of U.S. Patent No. 10,565,536and the corresponding claims of the instant application merely relate to non-functional details or obvious variants of substantially similar structural/functional limitations, which would have been deemed obvious by one skilled in the art.


Allowable Subject Matter
Claims 1-19 are allowable over the prior art. Specifically, the most closely applicable prior art of record is Lang et al. (US Patent 8,666,852). Lang et al. provides a system and method for receiving and automatically executing a first and second reversal tasks corresponding to a set of one or more reversal triggers in an enterprise resource planning environment. While Lang et al. is similar to the instant application in many respects, there are clear patentable distinctions. Lang et al. discloses a reversal processes for undoing forward activities corresponding to triggers, Lang et al. fails to provide a controlled system to reverse activities associated with the usage of conveyer belt, said PLC, said radar detector, said light barrier, said RFID reader, and said motion sensors, such that the system revokes a system authorization and automatically detects and returns an automated user identification badge and said associated keys. Accordingly, Lang et al. fails to teach or disclose executing in response to said determining, said second undo activities thereby: reversing said activity associated with usage of said conveyer belt said PLC, said radar detector, said tight barrier, said RFID reader, and said motion sensors; revoking a system authorization with respect to said dedicated controller system; directing, by said processor in response to said second undo activities and detecting said automated user identification badge and said associated keys, said user such that said user proceeds to return said automated user identification badge and said associated keys to said employment facility; and tracking, by said processor, said return of said automated user identification badge and said associated keys to said employment facility, as required by claims 1, 8 and 14. Although the claims are allowable over the prior art, these claims remain rejected under 112 and Double Patenting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nusbaum (US 8,732,575): A word processing system includes an undo function monitor that monitors the history of a user's use of the undo operation. Depending upon the pattern detected, the system disables the particular auto-formatting feature that triggered the undesired automatic operation. In an illustrative embodiment, the system tracks whether a number of undo operations exceeds a programmable threshold. In one illustrative implementation, the system also tracks the number of times a user has undone, i.e., reversed, an automatic formatting operation compared with the number of instances where the user has permitted the subject automatic formatting operation to take place.

Lang et al. (US 8,666,852): A mass reversal of documents in a convergent invoicing system may be accomplished by first receiving a first set of one or more reversal triggers, wherein each of the one or more task triggers corresponds to a document in the convergent invoicing system. Then a reversal task is received, wherein the reversal task corresponds to the first set of one or more reversal triggers. A second set of reversal triggers may then be automatically corresponded to the reversal task, based upon documents corresponding to the one or more task triggers in the first set of one or more reversal triggers. Once an indication that the reversal task has been released is received, for each reversal trigger corresponding to the reversal task, the reversal trigger is processed, causing a corresponding document to be reversed.


Alves (US 8,533,529): A system and method can support a compensation work. The system includes one or more compensation functions that use a process state to realize the compensation work associated with a forward work, wherein the compensation work is executed at a different runtime from an execution time of the forward work, and wherein the process state contains data needed to execute the compensation work. The system also includes a process execution engine that can dynamically manage process state to make the state available to the compensation functions. The process state is retrieved based on a closure data structure that holds an expression and an environment of variable bindings, in which the expression is to be evaluated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE ROBINSON whose telephone number is (571)272-9334.  The examiner can normally be reached on 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON MICHELLE ROBINSON
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683